Case 1:17-cv-00452-CMA-GPG Document 109 Filed 04/30/19 USDC Colorado Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

   Civil Action No. 1:17-cv-00452

   UNITED STATES OF AMERICA,

                  Plaintiff,
   v.

   $114,700.00 IN UNITED STATES CURRENCY;

               Defendant,
   ______________________________________/

   RICHARD ROY SCHWABE,

               Claimant.
   ______________________________________/
   ______________________________________________________________________________

           CLAIMANT’S NOTICE DECLINING SETTLEMENT CONFERENCE
   ______________________________________________________________________________

          Claimant Richard Roy Schwabe, by and through Counsel hereby respectfully declines to

   participate in a settlement conference with the Magistrate in this matter.

          At the pretrial conference with the Magistrate Court on April 18, 2019, the Magistrate

   Court graciously offered to preside over a settlement conference in Grand Junction, CO, and

   instructed that Claimant must indicate formally whether he is willing to participate. See e.g. Doc.

   105.

          Since that conference, undersigned has had extensive discussions with his co-counsel and

   his client about the case, settlement and the settlement conference offered by the Magistrate

   court in this case, including careful review and consideration of the Magistrate court’s settlement

   conference order and procedures.
Case 1:17-cv-00452-CMA-GPG Document 109 Filed 04/30/19 USDC Colorado Page 2 of 3




          Claimant would of course consider any offer of settlement conveyed by Plaintiff, and is

   willing to, along with his counsel, personally meet by telephone to participate in good faith

   settlement discussions. However, Claimant’s position continues to be that the parties’ views of

   the case and settlement are too divergent and that a formal settlement conference with the

   Magistrate would not be fruitful. Therefore, Claimant is, respectfully, not willing to participate in

   one at this time.

                                                 Respectfully submitted,

   Dated: 30 April 2019
                                                 s/Edward M. Burch
                                                 EDWARD M. BURCH
                                                 LAW OFFICE OF MICHAEL & BURCH, LLP
                                                 One Sansome Street, Suite 3500
                                                 San Francisco, CA 94104
                                                 Telephone: (415) 946-8996
                                                 E-Mail: edward@michaelburchlaw.com

                                                 Attorney for Claimant RICHARD SCHWABE




                                                    2
Case 1:17-cv-00452-CMA-GPG Document 109 Filed 04/30/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on 30 April 2019 I electronically filed the foregoing with the Clerk

   of the Court using the CM/ECF system which will send notification of such filing to the

   following email addresses:

   Tonya Shotwell Andrews
   U.S. Attorney's Office-Denver
   1801 California Street, Suite 1600
   Denver, CO 80202
   Email: Tonya.Andrews@usdoj.gov



                                                       s/Edward M. Burch
                                                       EDWARD M. BURCH




                                                   3
